ON MOTION FOR CLARIFICATION

PER CURIAM.
Based on appellee State of Florida’s motion for clarification and for withdrawal of mandate, we recall the mandate issued on May 21, 2003, withdraw the opinion rendered the same day and substitute the following in its stead. The sentence is reversed due to the trial court’s failure to justify the sentence of life imprisonment as a violent career criminal. See Smith v. State, 842 So.2d 1047 (Fla. 3d DCA 2003). The case is remanded to the trial court for re-sentencing by a different judge, pursuant to Wilson v. State, 845 So.2d 142 (Fla.2003) (the record must rebut any presumption of vindictiveness).
Reversed and remanded.